Case 3:19-cv-00062-PLR-HBG Document 34 Filed 03/20/19 Page 1 of 3 PageID #: 330
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-00062-PLR-HBG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):




           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




       Case 3:19-cv-00062-PLR-HBG Document 34 Filed 03/20/19 Page 2 of 3 PageID #: 331
                              Listing of Plaintiffs’ Attorneys

 Meredith B. Stewart                            Trudy S. Rebert
 SOUTHERN POVERTY LAW CENTER                    NATIONAL IMMIGRATION LAW CENTER
 201 Saint Charles Avenue, Suite 2000           P.O. Box 721361
 New Orleans, LA 70170                          Jackson Heights, NY 11372
 Telephone: (504) 486-8982                      Telephone: (646) 867-8793
 Facsimile: (504) 486-8947                      Facsimile: (213) 639-3911
 meredith.stewart@splcenter.org                 rebert@nilc.org

 Julia Solórzano                                Melissa S. Keaney
 SOUTHERN POVERTY LAW CENTER                    Nora A. Preciado
 P.O. Box 1287                                  Araceli Martínez-Olguín
 Decatur, GA 30031                              NATIONAL IMMIGRATION LAW CENTER
 Telephone: (404) 521-6700                      3450 Wilshire Blvd. #108 – 62
 Facsimile: (404) 221-5857                      Los Angeles, CA 90010
 julia.solorzano@splcenter.org                  Telephone: (213) 639-3900
                                                Facsimile: (213) 639-3911
 William L. Harbison (No. 7012)                 keaney@nilc.org
 Phillip F. Cramer (No. 20697)                  preciado@nilc.org
 John L. Farringer IV (No. 22783)               martinez-olguin@nilc.org
 SHERRARD ROE VOIGT & HARBISON, PLC
 150 3rd Avenue South, Suite 1100
 Nashville, TN 37201
 Telephone: (615) 742-4200
 Facsimile: (615) 742-4539
 bharbison@srvhlaw.com
 pcramer@srvhlaw.com
 jfarringer@srvhlaw.com




Case 3:19-cv-00062-PLR-HBG Document 34 Filed 03/20/19 Page 3 of 3 PageID #: 332
